Title: To James Madison from George Joy, 18 October 1811
From: Joy, George
To: Madison, James


Dear sir,London 18th Octer: 1811
The Constitution is now daily expected at Cowes; and by her I hope to embark for the U.S. I am just now advised of a Bag at the N. York Coffee House for Letters to be sent by a fast sailing ship from Liverpool, and send this in the presumption that it may arrive before the Constitution.
I am advised of the Condemnation of the Julian, Hercules, Catharine & Atlantic, (carried into Dantzic in May last,) by the Council of Prizes in Paris, without further appeal, on Bond to produce further Proof, as in former Cases. I am also advised by a Gentleman who left Copenhagen the 22nd Ult: that two of our ships, on leaving Elsinore, homeward bound, were pursued by a french privateer, taken, out of Danish Jurisdiction, & carried back; and I have this day a Letter from Copenhagen of the 26th informing me that a Revision of all the Papers in the Case of certain Property in the charge of a Mr: Fisher, of Philadelphia, (and which I presume relates to five Vessells & valuable Cargoes detained since last Year at Kiel,) has been granted by the King, on a requisition from the Captors.
In hopes of the pleasure of seeing you, soon after, if not before you receive this, I rest very respectfully & sincerely, Dear sir, Your friend & servt:
Geo: Joy.
If this should arrive before me, or other Letters from me on the subject, I hope there will be no urgent necessity for filling up the Consulship, vacant by the Death of Genl. Lyman.
